          Case 1:20-cv-00247-CFL Document 9 Filed 04/30/20 Page 1 of 3




              3Jn tbe Wniteb ~tate.s Qeourt of jfeberal Qelaim.s
                                            No. 20-247

                                       (Filed: April 30, 2020)

                                     (NOT TO BE PUBLISHED)

  ********************************** )
 ELIZABETH PETERS                              )
                                               )
                        Plaintiff,             )
                                               )
         v.                                    )
                                               )
 UNITED STATES,                                )
                                               )
                        Defendant.             )
                                               )
 **********************************

        Elizabeth Peters, pro se, Bloomington, Illinois.

       Daniel Kenneth Greene, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for defendant. With him on the brief
were Joseph H. Hunt, Assistant Attorney General, Civil Division, and Robe1t E. Kirschman, Jr.,
Director, and Deborah A. Bynum, Assistant Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washington, D.C.

                                      OPINION AND ORDER

LETTOW, Senior Judge.

         Pending before the court is the United States' (the "government's") motion to dismiss the
complaint filed by Ms. Elizabeth Peters. The complaint seeks relief for alleged malfeasance by a
sitting federal judge and patties to a case in federal district comt. The government seeks
dismissal pursuant to Rule 12(b)(l) of the Rules of the Comt of Federal Claims ("RCFC") for
lack of subject-matter jurisdiction. See Def. 's Mot. to Dismiss ("Def.'s Mot."), ECF No. 6.
Because this comt lacks subject-matter jurisdiction over Ms. Peters's complaint, the
government's motion to dismiss is GRANTED.

                                        BACKGROUND

       Ms. Peters filed her complaint in this court on March 3, 2020, see Comp!., ECF No. 1,
seeking review of a decision in a case she previously filed in the United States District Comt for
the Central District of Illinois. See Comp!. at 2-4. The case to which she refers, Peters v. Sloan,
No. 18-cv-1236, 2018 WL 5621854 (C.D. Ill. Oct 30, 2018), aff'd, 762 Fed. Appx. 344 (7th Cir.
            Case 1:20-cv-00247-CFL Document 9 Filed 04/30/20 Page 2 of 3



2019), concerned the foreclosure of her home by its mortgagee, Wells Fargo. See Comp!. at 4. In
her complaint, Ms. Peters alleges that the judge presiding over the case did not "perfo1m[] his
duties impartially and diligently." Comp!. at 2. She further alleges that "defendant[, Wells
Fargo, is] liable for the misconduct ofan unsigned mortgage contract, wrongful foreclosure, and
destruction of personal property." Comp!. at 5. As relief, Ms. Peters requests that this court
order the "return of [her] home and property" as well as "$5.5M to recover the loss." Comp!. at
5.

                                 STANDARDS FOR DECISION

        The Tucker Act provides this court with jurisdiction over "any claim against the United
States founded either upon the Constitution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort." 28 U.S.C. § 149l(a)(l). To
invoke this cou1t' s Tucker Act jurisdiction, "a plaintiff must identify a separate source of
substantive law that creates the right to money damages." Fisher v. United States, 402 F.3d
 1167, 1172 (Fed. Cir. 2005) (en bane in relevant part) (citing United States v. Mitchell, 463 U.S.
206, 216 (1983); United States v. Testan, 424 U.S. 392, 398 (1976)). If a plaintiff fails to raise a
claim under a money-mandating provision, this court "should [dismiss] for Jack of subject matter
jurisdiction." Jan's Helicopter Serv., Inc. v. Federal Aviation Admin., 525 F.3d 1299, 1308 (Fed.
Cir. 2008) (quoting Greenlee Cty. v. United States, 487 F.3d 871,876 (Fed. Cir. 2007)).

         Ms. Peters, as plaintiff, must establish jurisdiction by a preponderance of the evidence.
Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011) (citing Reynolds
v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988)). 1 When ruling on a
motion to dismiss for lack of jurisdiction, the court must "accept as true all undisputed facts
asserted in the plaintiffs complaint and draw all reasonable inferences in favor of the plaintiff."
Id. (citing Henke v. United States, 60 F.3d 795, 797 (Fed. Cir. 1995)). "Ifa comt lacks
jurisdiction to decide the merits of a case, dismissal is required as a matter of law." Gray v.
 United States, 69 Fed. Cl. 95, 98 (2005) (citing Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514
(1868); Thoen v. United States, 765 F.2d 1110, 1116 (Fed. Cir. 1985)); see also RCFC 12(h)(3)
("If the court determines at any time that it lacks subject-matter jurisdiction, the court must
dismiss the action.").




        1
          A comt may "grant the pro se litigant leeway on procedural matters, such as pleading
requirements." McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1356 (Fed. Cir. 2007) (citing
Hughes v. Rowe, 449 U.S. 5, 9 (1980) ("An Ullfepresented litigant should not be punished for his
failure to recognize subtle factual or legal deficiencies in his claims.")). But this leniency cannot
extend to lessening jurisdictional requirements. See Kelley v. Secretary, United States Dep 't of
Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987) ("[A] court may not ... take a liberal view of ...
jurisdictional requirement[ s] and set a different rule for pro se litigants only.").

                                                  2
          Case 1:20-cv-00247-CFL Document 9 Filed 04/30/20 Page 3 of 3



                                            ANALYSIS

        The government argues in its motion that "even when viewed in the most deferential light
possible, Ms. Peters' s complaint is jurisdictionally defective." Def.' s Mot. at 3. In that respect,
the court's rules require plaintiff to set forth in her complaint "a shmt and plain statement of the
grounds for the comt's jurisdiction." Ruther v. United States, No. 18-11 l0C, 2018 WL 5095451,
at *3 (Fed. Cl. Oct. 17, 2018) (quoting RCFC 8(a)), ajf'd, No. 2019-1230 (Fed. Cir. May 1,
2019) (per curiam). In her complaint, Ms. Peters cites, somewhat arbitrarily, various statutory
and regulatory provisions, see Comp!. at 1 (citing 12 U.S.C. § 1422; 41 U.S.C. § 6503; 12 C.F.R.
§ 37.2; and 43 C.F.R. § 423.25), but none of the cited laws and regulations provide a basis for
this court's jurisdiction over her claims, nor are they money-mandating provisions.

        In essence, Ms. Peters's complaint asks this court to review a ruling from the United
States District Court for the Central District of Illinois. But "the Court of Federal Claims has no
jurisdiction to review the merits of a decision by a federal district court." Shinnecock Indian
Nation v. United States, 782 F.3d 1345, 1352 (Fed. Cir. 2015). Moreover, insofar as Ms.
Peters's claims focus against Wells Fargo, this court similarly lacks jurisdiction. See United
States v. Sherwood, 312 U.S. 584, 588 (1941) (With limited exceptions, none of which are
applicable here, this court's "jurisdiction is confined to the rendition of money judgments in suits
brought for that relief against the United States, and if the relief sought is against others than the
Untied States[,] the suit as to them must be ignored as beyond the jurisdiction of the court."). In
sum, Ms. Peters has failed to allege any grounds for this court to exercise jurisdiction.

                                          CONCLUSION

        For the reasons stated, the government's motion to dismiss Ms. Peters's complaint is
GRANTED. Ms. Peters's complaint shall be DISMISSED without prejudice. The clerk is
directed to enter judgment accordingly.

       No costs.

       It is so ORDERED.


                                                       Charles F. Lettow
                                                       Senior Judge




                                                  3
